Citation Nr: 1229253	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  09-28 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active service from November 1966 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The claim was remanded in March 2011.  There has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the March 2011 remand, the Board referred a claim of entitlement to an effective date earlier than April 4, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD) to the RO.  Following this, a review of the claim file indicates that there was some confusion regarding whether the Veteran wished to pursue this claim.  A November 2, 2007, letter from the RO to the Veteran notified him of how to bring an earlier effective date claim.  A November 7, 2011, written statement from the Veteran's attorney notes that he did not submit any request for an earlier effective date, but also contains language suggesting that to the extent the November 2, 2007, letter from the RO is a decision on the sufficiency of a previous notice of disagreement (NOD), that this written statement should be considered a NOD.  Thereafter, on November 22, 2007, the RO issued a statement of the case (SOC) listing the issue of whether a timely or valid NOD was received on the issue of entitlement to an effective date prior to April 4, 2007, for the grant of service connection for PTSD.  Following this, no Form 9 substantive appeal to the Board was received.  Thus, regardless of the preceding confusion concerning this issue, there is no claim of entitlement to an earlier effective date presently before the Board.  See 38 C.F.R. § 20.200.  


FINDINGS OF FACT

1.  The Veteran is service-connected for an acquired psychiatric disorder to include PTSD (evaluated as 30 percent disabling); residuals of fracture of left ulna (10 percent); tinnitus (10 percent); residuals of fracture of the humerus (0); and residuals of injury to left index and middle finger (0).  A combined rating of 40 percent is in effect.  These evaluations do not meet the schedular requirements for assignment of a total disability rating based on individual unemployability. 

2.  The Veteran's service-connected disabilities have not been shown to be of such severity as to preclude substantially gainful employment. 


CONCLUSION OF LAW

The criteria for assignment of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

An April 2009 pre-adjudication letter and August 2009 post adjudication letter satisfied the duty to notify provisions.  The claim was subsequently re-adjudicated in the November 2009 SOC and most recently in a May 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Numerous adequate VA examinations in which the examiner reviewed the claim file, elicited a history from the Veteran, and conducted all necessary testing, were conducted to assess the effect of the Veteran's service connected disabilities on his ability to work; the Veteran has not argued, and the record does not reflect, that these most recent examinations in November and December 2011 are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran contends that he is unable to work due to his service-connected disabilities.  In his March 2009 TDIU claim, the Veteran did not indicate any type of education or training he had, however in an April 2007 claim for service connection he indicated that he completed 12 years of grade school.  On the March 2009 TDIU claim, he reported that he had not worked since 1993 or 1994.  In contrast, on the April 2007 claim, he reported that he was still working and specifically indicated "none" in response to a question regarding which disabilities prevented him from working.  He reported that he was currently employed. 

VA regulations allow for the assignment of a TDIU rating when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even if service-connected disabilities fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), referral to the Director of the VA Compensation and Pension Service for extraschedular consideration of a TDIU rating is warranted if the Veteran nonetheless is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b).  The Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Compensation and Pension Director for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   

The Veteran is service connected for an acquired psychiatric disorder to include PTSD (evaluated as 30 percent disabling); residuals of fracture of left ulna (10 percent); tinnitus (10 percent); residuals of fracture of the humerus (0); and residuals of injury to left index and middle finger (0).  A combined rating of 40 percent is in effect.  Therefore, he does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a). 

A February 2008 VA examination noted that the Veteran was evaluated for his residuals of left ulnar and humeral fracture.  It was noted that he had increased difficulty lifting 25 pound trash cans for his job, but stated that he did so anyway.  He has not missed work because of flare ups.  The examiner noted that clinically there is no evidence of residuals of fractures, but subjectively there is pain.  

A February 2008 VA examination report noted that the Veteran had a considerable psychiatric history since 1991 and had been diagnosed with numerous disorders including schizoaffective disorder, bipolar disorder, and PTSD.  A mental status examination was conducted.  He worked for 20-22 years at Burlington Northern Railroad and was given a medical retirement in 1993 or 1994.  The Veteran was given a primary diagnosis of schizoaffective disorder in remission and a secondary diagnosis of PTSD; a Global Assessment of Functioning (GAF) score of 55 was assigned.  The examiner opined that he was able to successfully work for over 20 years for the railroad and that job ended only in the mid 1990s when his schizoaffective disorder manifested itself.  The examiner noted that work ended mainly because of the onset of a psychotic disorder as opposed to the PTSD.  Further it was noted that the Veteran had some mild limitations in his activities of daily, but had one or two friends.  He was retired, but if he should return to work, his concentration was such that he would do best with simple, non-stressful work, where he does not have a lot of interpersonal contact.  He should be able to remember simple instructions and engage in brief and superficial contact with others without problem.  

September 2008 private individual therapy treatment records noted that the Veteran graduated high school in 1965, and attended art classes at Northern Montana College  He worked for the railroad for 20 years and lost part of his right lung.  He feels this is due to working in the railroad diesel shop.  He also worked as a brakeman and switcher for 5 years, and reported he stopped working as a brakeman due to excessive worry.  He was awarded benefits for his lung condition and also receives VA benefits.  Diagnoses of PTSD, schizoaffective disorder, bipolar type, and major depression, were given, and a GAF of 48 was assigned.  

An October 2008 private individual therapy treatment record noted that the Veteran had a difficult time with authority, which limits his ability to work, but that with his part time maintenance job no one tells him what to do.    

A November 2008 VA examination conducted for the Veteran's left wrist condition noted that the Veteran retired in 1994 from working for the railroad.  He described his retirement as secondary to a right lung condition as a result of working for the railroad.  He now spends his free time doing janitorial work two days a week for a few hours.  He also enjoyed golf and did some jail ministry.  He reported left wrist pain.  There was no effect of the condition on his usual occupation as he was retired due to a lung condition and reported no limitations when participating in activities of daily living, golfing, driving, or janitorial work.  

A March 2009 mental health treatment record, which were authored by a licensed social worker, indicated that the Veteran's part time janitor job is not gainful employment as it was for 4 hours per week.  The Veteran is unable to maintain gainful employment due to depressive and PTSD symptoms.  

A May 2009 VA PTSD examination report noted that the Veteran presented well socially and had no unusual behaviors or mannerisms.  No cognitive difficulties were detected.  The Veteran worked about 6 hours a week and described it as not too bad.  He works alone and cleans offices.  A mental status examination was conducted.  A diagnosis of PTSD was given and the examiner noted that he did not detect any obvious symptoms of a severe mood disorder or indications of a thought disorder in the form of hallucinations or delusions.  A GAF score of 55 was assigned.  The examiner opined that the Veteran's PTSD symptoms cause an occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to symptoms, but he was generally capable of satisfactory functioning.  He had some difficulty working around others, but he was able to maintain employment for 20 years with the railroad.  Work ended because physical rather than psychological difficulties.  He would experience difficulty in work places that demanded more than very brief and superficial interactions with others.  He is intellectually capable, and should be able to understand, remember, and carryout detailed and simple directions in relatively low stress conditions.  

A February 2010 private psychology opinion noted that the opining psychologist reviewed the Veteran's claim file and February 2008 examination report.  It was noted that the February 2008 examination was flawed because it concluded that the Veteran successfully worked for 20 years, but rather the evidence shows he avoided being fired for 20 years.  It was noted further that the VA examination minimizes his social functioning.  Worry about a return of his depression, anxiety, and other PTSD symptoms keeps him from even attempting to work and socialize and was a major factor in his current unproductive daily life.  He continued to suffer from PTSD that renders him unable to work, socialize, or do much with his life for fear of relapse.  

Private mental health treatment records dated from 2009 to 2011, which were authored by a licensed social worker, indicate that the Veteran worked from 8 to 12 hours per week doing custodial work.  He received treatment for various mental health problems, and GAF scores between 49 and 55 were assigned.  

A November 2011 VA examination conducted pursuant to the Board remand noted that the Veteran had diagnoses of PTSD and schizoaffective disorder, which was stable with continuous treatment.  The examiner specifically noted that the symptoms related to each disorder could be differentiated and found that the Veteran's PTSD caused hyperarousal, hypervigilance, avoidance, and obsessive-compulsive rituals, while his schizoaffective disorder, when active, caused depression, agitation, social avoidance, confusion, and paranoia.  The examiner opined that his PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner noted that this occupational and social impairment was based entirely on his service connected PTSD.  The Veteran reported that he got on railroad disability for mental and physical limitations, and that he gets along well with people, but is a loner.  He still works part-time, weekend janitor jobs, and reported that he gets stressed out if he works too much.  Psychological interview testing was conducted.  The Veteran had mild to moderate chronic PTSD.  He continues to work 8 hours per week as a custodian, and he expressed doubt he could work full time.  

Th examiner opined that based on his PTSD, he would still be able to perform the essential sedentary and non-sedentary tasks associated with employment.  He would be able to adequately communicate, follow instructions, concentrate, and interact with coworkers, if his work involved fairly repetitive tasks with defined activities where he could work alone much of the time.  He would have moderate difficulties adapting to stress or change.  Potential problems with showing insight, thinking abstractly, remembering, using judgment, or working a full time might be impacted more by his non-service connected mood disorder.  

A December 2011 addendum opinion from the author of the November 2011 VA examination discussed above, noted that the diagnostic code for schizoaffective disorder was added, and that there is no substantive evidence that a comorbid non-service connected schizoaffective disorder was permanently aggravated by the service connected PTSD.  Currently the Veteran presents with PTSD symptoms that are mild, and stable symptoms of mood disorder/schizoaffective disorder.  

A November 2011 hearing loss and tinnitus Disability Benefits Questionnaire noted that that the Veteran's hearing loss caused him to have to ask soft speakers to repeat themselves, but did not impact his ordinary life, including his ability to work, and that that he did not report recurrent tinnitus.  The examiner noted that the Veteran was service-connected for tinnitus, but that he denied having tinnitus and therefore, the condition would not interfere with employment. The Board notes that the Veteran is not service connected for hearing loss.    

A December 2011 VA examination report noted that the Veteran had bilateral osteoarthritic wrists with bilateral positive ulnar variance unrelated to wrist injury in 1969.  The Veteran reported his left wrist did not really bother him very much, but it hurts during cold weather.  A physical examination was conducted and x-rays were obtained.  The examiner opined that the Veteran's wrist condition did not impact his ability to work.  

A December 2011 VA General Medical examination noted that the examiner reviewed the Veteran's claim file.  The examiner noted that the Veteran was service connected for PTSD, residuals, fracture of the left ulna, fracture of the left humerus, residuals, injury to the left index and middle fingers, and tinnitus.  The examiner opined that the Veteran's service connected residuals, fractures of the left ulna, humerus, and injuries to index and middle fingers (to include scarring) did not prevent physical or sedentary type employment.  The examiner reported that the Veteran did not have any diagnostic evidence of a left ulna condition secondary to his wrist injury while on active duty.  His wrist pathology was reported as a mild positive radial ulnar variance bilaterally and symmetrically.  No evidence of prior fracture.  No pathology noted to either index or middle finger of the left hand.  No clinical evidence of functional limitations.  Scarring asymptotic; scar over the dorsum of the index and middle finger of left hand is barely visible and not functionally limiting.  The examiner opined that the Veteran's service-connected residuals of fracture of left ulna and humerus, and left middle and index fingers do not render him unable to secure or follow a substantially gainful occupation.  He was currently working part time as a janitor which exceeded the above stated minimum requirements for employment.  In order to do janitorial work he would have to stand, walk, hold, bend, left, and carry, which he does.  

The record in this case shows that the Veteran completed high school and had 20 years of experience working with the railroad.  The Veteran reported that he left that job because of a work-related lung disability.  A VA examiner noted that he likely left work because a nonservice-connected psychotic disorder began to manifest.  He is presently working part time as a janitor.  As noted in his TDIU claim and his arguments, the Veteran contends that his inability to work is due to his PTSD.  

The medical evidence of record shows that the service-connected residuals of fracture of left ulna, tinnitus, residuals of fracture of the humerus, and residuals of injury to left index and middle finger cause some pain, but have little to no functional impact.  The Veteran is able to work part time as a janitor has not made specific contentions that these service-connected disabilities impact his ability to work.  The November and December 2011 VA examinations found no functional impairment related to those disabilities and thus, they do not preclude all forms of gainful employment.  

The Board notes that the record includes differing opinions as to whether the Veteran's PTSD renders him unemployable.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  

The Board has considered the February 2010 private psychology opinion discussed above.  The bulk of that opinion addresses the effects of PTSD and that examiner's perception of the treatment afforded the Veteran during his entire working career and conclusions reached in a February 2008 VA examination.  The provider noted that the Veteran was diagnosed with PTSD (for which service connection is in effect) and schizoaffective disorder (which is not service connected), but did not differentiate between the effects of both diagnoses.  It was the examiner's ultimate conclusion that the Veteran was unable to work, socialize or do much with his life for fear of relapse.  The opinion provider did not indicate that he conducted any diagnostic testing or reviewed the Veteran's claims folder. 

In contrast, the November 2011 VA examination included a complete review of the record, consideration of the Veteran's history, diagnostic testing, and an examination.  The VA examiner also separated the symptoms of the Veteran's service-connected acquired psychiatric disorder, to include PTSD, from those symptoms caused by his mood and schizoaffective disorders.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board has also considered the March 2009 mental health treatment record noting that the Veteran is unable to maintain gainful employment due to depressive and PTSD symptoms.  However, this record, which was authored by a licensed social worker, is outweighed by the three VA examinations discussed above.  Those opinions were offered by psychologists who have doctorate level (PhD) degrees who rendered the opinions after a thorough review of the claims folder and specific consideration of the Veteran's history.  Those examiners concluded that the Veteran's PTSD does not preclude all forms of gainful employment.  The Board is not finding that a licensed social worker lacks the competency to provide opinions regarding the effects of PTSD or some other mental disorder, but the Board assigns greater probative value to the VA examinations which were rendered by psychologists and included reviews of the complete record.  

The competent and probative evidence of record shows that the Veteran's sleep, mood, and relationships have been adversely affected by his service-connected PTSD, and that his PTSD causes certain psychiatric symptoms such as obsessive-compulsive rituals and hypervigilance.  However, the weight of the evidence of record, namely the February 2008, May 2009, and November 2011 VA examination reports, all show that the Veteran can perform sedentary and non-sedentary tasks associated with employment that involves simple and non-stressful work that involves little interpersonal contact, that he can adequately communicate and follow instructions, and that he is intellectually capable.  

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involve moderate symptoms.  Scores ranging from 41 to 50 reflect serious symptoms.   Id.   

The Veteran's lowest reported GAF score of 48 denotes only serious symptoms and not major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work), as would be reflected by scores ranging from 31 to 40.  Therefore, his GAF scores of record weigh against a finding that the Veteran's service connected acquired physiatric disorder to include PTSD precludes all forms of gainful employment.  See Richards, 9 Vet. App. at 267. 

Finally, the Veteran worked for many years at a railroad company and has reported that he retired in part due to a right lung condition, which is a non-service connected disability, rather than solely because of PTSD.  The evidence of record also shows that Veteran has a long and continuous work history and is a high school graduate.  These facts also weigh against a finding that his service-connected disabilities preclude all forms of substantially gainful employment.  

The Board has also considered the Veteran's statements asserting that he is unemployable due to his service-connected disabilities.  While the Board notes that he is competent to report symptoms as they come to him through his senses, such as feeling anxious or sad, however as a layperson without medical training, he cannot provide competent evidence regarding the effect of his service connected disabilities on his ability to work.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

There is no doubt that the Veteran is limited in the types of jobs he can perform as a result of his service-connected disorders, but the weight of the competent evidence is against a finding that his service connected disorders preclude all forms of gainful employment.  

Extraschedular consideration

The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling, 15 Vet. App. at 6.  Subsequent to the March 2011 remand, the RO referred the claim for TDIU to the Director of Compensation and Pension for consideration on an extraschedular basis.  In an April 2012 determination, following a review of the record, the Director found that that totality of the evidence does not support the criteria for an extraschedular finding of unemployability because a finding of overall unemployability is absent.  

With respect to extraschedular consideration under 38 C.F.R. § 4.16(b), the issue involves a determination as to whether there are circumstances in this case, apart from the nonservice-connected conditions and advancing age, that would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. at 361.  The fact that a Veteran is unemployed or has difficulty obtaining employment is not enough as a schedular rating provides recognition of such.  Id. Rather, the Veteran need only be capable of performing the physical and mental acts required by employment.  Id.  The schedular criteria contemplate compensating a Veteran for considerable loss of working time from exacerbations proportionate to the severity of the disability. See 38 C.F.R. § 4.1. 

The Board concludes that the Veteran is not unemployable due to his service-connected disabilities.  Given the preponderance of the medical evidence, the Board finds that all employment has not been precluded due solely to the Veteran's service-connected psychiatric disorder, tinnitus and residuals of fractured left ulna, left humerus and left index and middle fingers.  Because the Veteran's service-connected disorders do not render him unable to secure or follow a substantially gainful occupation, a TDIU cannot be assigned on an extraschedular basis accordance with 38 C.F.R. § 4.16(b).

Although the Veteran's contentions for his TDIU claim have been considered, they are greatly outweighed by the competent evidence of record.  The preponderance of the evidence is thus against the claim for TDIU, and, therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to a total disability evaluation based on individual unemployability (TDIU) is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


